Citation Nr: 1706697	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably in the United States Army from December 1970 until September 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his May 2011 substantive appeal form, the Veteran indicated that he desired a Travel Board hearing at the RO before a Member of the Board.  The Veteran's hearing was scheduled in October 2016, at which time he failed to report.  Accordingly, his hearing request is deemed withdrawn.  


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss disability had its onset during his period of active service and is etiologically related to his in-service exposure to hazardous noise levels.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In light of the favorable decision to grant the service connection claim on appeal, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016). Also, for chronic diseases listed at 38 C.F.R. § 3.309(a) (2016), an alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he asserts had its onset in 1972 as a result of acoustic trauma sustained on active duty. His DD 214 shows that his military occupation specialty was that of a vehicle mechanic with the related civilian occupation listed as industrial truck mechanic, and he is in receipt of the National Defense Service Medal and a Marksman Qualification Badge.

The Veteran's September 1970 entrance examination showed his hearing acuity to be as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
0
0
Illegible
X
5
Left Ear
15
10
0
X
0

A January 1971 report of medical examination did not include specific hearing acuity measurements, and instead reported that the Veteran's hearing was within normal limits.

At the time of the Veteran's August 1972 separation examination, his hearing acuity had shifted and measured as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
15
15
X
15
Left Ear
15
15
15
X
15

The Veteran underwent a VA audiology evaluation in April 2010.  He gave a history of military noise exposure from small arms fire, heavy artillery, grenades, helicopters, and tanks.  He reported significant occupational noise exposure from trucks, and occasional recreational noise exposure from landscaping equipment and tools.  He reported both hearing loss and tinnitus.  Audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Average
Right Ear
60
65
65
80
85
73
Left Ear
50
55
55
85
75
67

Speech recognition scores were 84 percent bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss disability for VA purposes.  The examiner opined that the Veteran's bilateral hearing loss disability was unrelated to his period of service, as the Veteran's hearing was within normal limits on induction and separation, and as there was "no scientific support for delayed onset noise induced hearing loss."  

The 2010 VA opinion regarding the etiology of the Veteran's bilateral hearing loss is inadequate for adjudication purposes.  A finding that the Veteran had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiner does not appear to have considered the Veteran's reports of in-service hearing loss and exposure to hazardous noise, the decrease in hearing acuity upon separation, or the Veteran's statements that he continued to experience hearing loss since service separation.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection

Based on the foregoing, the evidence demonstrates that entitlement to service connection for bilateral hearing loss is warranted.  First, the Veteran has current diagnoses of bilateral sensorineural hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  Second, the evidence demonstrates that the Veteran was exposed to hazardous noise levels in service (as per his competent lay testimony) and that his audiometric testing results upon separation demonstrate a decline in his hearing acuity during his period of active service.  Thus, there is evidence of in-service incurrence of exposure to hazardous military noise and hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, the Veteran has competently and credibly asserted that he first experienced hearing loss in service and that such symptomatology has continued thereafter.  The Veteran's contentions are sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for bilateral hearing loss are met.  8 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


